United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 97-1934
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Leobardo Urista-Coronado,                *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: December 5, 1997
                                Filed: December 29, 1997
                                    ___________

Before LOKEN, HEANEY, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.


       Leobardo Urista-Coronado pleaded guilty to unlawfully reentering the United
States without the permission of the United States Attorney General, after having been
previously convicted of a felony and deported, in violation of 8 U.S.C. § 1326(a),
(b)(2). The district court1 sentenced Urista-Coronado at the bottom of the applicable
Guidelines range to 77 months imprisonment, to be followed by two years supervised


      1
      The HONORABLE R. E. LONGSTAFF, United States District Judge for the
Southern District of Iowa.
release. In this appeal counsel has filed a brief under Anders v. California, 386 U.S.
738 (1967), raising a sentencing error. We affirm.

       At sentencing, Urista-Coronado asked the court to depart downward from the
Guidelines range by two levels on the basis that he agreed to be deported, and that he
would suffer “collateral consequences” during imprisonment as a result of his alien
status. The government resisted any departure. After expressing concern that Urista-
Coronado had been deported three times before, and especially that he had a history
of violence and criminal conduct, the district court denied the request for departure.
Counsel argues in the Anders brief that the district court erred in refusing to depart.

       We conclude the district court&s decision not to depart was an exercise of
discretion, which we do not review. See United States v. Field, 110 F.3d 587, 591 (8th
Cir. 1997); United States v. Payne, 81 F.3d 759, 764-65 (8th Cir. 1996). After
reviewing the remaining record on appeal, we also conclude there are no other
nonfrivolous issues for appeal. See Penson v. Ohio, 488 U.S. 75, 80 (1988).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-